      Case 2:18-cv-00553-WBS-JDP Document 30 Filed 09/23/20 Page 1 of 1
                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF CALIFORNIA


JOHN G. MENDOZA,                             No. 2:18-cv-0553-WBS-EFB P

               Plaintiff,

       v.

S. PICKETT, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
               Defendants.                   AD TESTIFICANDUM
                                     /

        John G. Mendoza, CDCR # F-65673, a necessary and material witness in a settlement
conference in this case on October 27, 2020, is confined in California State Prison, Solano
(SOL), in the custody of the Warden. In order to secure this inmate's attendance it is necessary
that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to produce the
inmate before Magistrate Judge Kendall J. Newman, by Zoom video conference from his place
of confinement, on Tuesday, October 27, 2020 at 9:00 a.m.

    ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on the Litigation
      Office at California State Prison, Solano at (707) 454-3429 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Alexandra Waldrop, Courtroom Deputy, at awaldrop@caed.uscourts.gov.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, SOL, P. O. Box 4000, Vacaville, California 95696:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place above, by Zoom video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: September 23, 2020.
